Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The applicant’s representative Joseph Chern (Reg. No.: 63,246) on January 22 2021, authorized the following examiner’s amendment to be entered.

AMENDMENTS TO THE CLAIMS
This listing of claims will replace all prior versions, and listing, of claims in the application:
(Currently Amended)	A system for use in digital manufacturing, comprising:
a network device configured to produce a source data file for digital manufacturing;
wherein the network device is further configured to encrypt the source data file to create an encrypted source data file;
wherein the network device is further configured to create a first authorized policy list;
a server configured to receive the first authorized policy list and create a second authorized policy list; and 
, wherein the network client is configured to store the system’s operations and transactions in a supply ledger that is implemented as a blockchain-based distributed computing platform.
(Original)	The system of claim 1, wherein the manufacturing device is an additive manufacturing device.
(Original)	The system of claim 1, wherein the manufacturing device is a subtractive manufacturing device.
(Original)	The system of claim 1, wherein each authorized policy list comprises a certificate, a license, or an authorized policy list file.
(Original)	The system of claim 1, wherein each authorized policy list is an XML file which represents a plurality of policy parameters and values and comprises a digital cryptographic signature of all information in the authorized policy list.
(Original)	The system of claim 1, wherein the network client is further configured to authenticate the manufacturing device based on the second authorized policy list.
(Original)	The system of claim 1, wherein the network client is further configured to set manufacturing parameters or licensing rules for the manufacturing device based on the second authorized policy list.
(Original)	The system of claim 1, wherein the network client is embedded in the manufacturing device, 
(Original)	The system of claim 1, wherein the network client stands alone from the manufacturing device.  
(Original)	The system of claim 1, wherein the network device is configured to generate the first authorized policy list when the encrypted source data file is created.
(Previously Presented)	The system of claim 1, wherein the server is configured to maintain a node network and support a first level of trusted links, semi-trusted links, and untrusted links between nodes.  
(Original)	The system of claim 1, wherein the server configured to compare the requirements of a first authorized policy list to a third authorized policy list for a manufacturing device.
(Previously Presented)	The system of claim 1, wherein the system comprises a plurality of servers in which at least one of the servers is located within a predetermined proximity to one or more manufacturing devices such that it is unnecessary to overcome network restrictions.
(Original)	The system of claim 1, wherein the system comprises a plurality of servers, and at least one of the servers is configured to send the second authorized policy list to another server.   
(Original)	The system of claim 4, wherein the first authorized policy list includes a license for a specific version or engineering change of an object defined by the source data file.  
(Original)	The system of claim 1, wherein the network client is configured to send the source data file to the manufacturing device in a plurality of segments.
(Previously Presented)	The system of claim 1, wherein the encrypted source data file and the first authorized policy list are separated such that they are stored and handled separately.
(Original)	The system of claim 1, further comprising a digital supply item which comprises the encrypted source data file and an unencrypted portion, wherein the unencrypted portion is protected with cryptographic digital signatures.
(Original)	The system of claim 1, wherein the first and second authorized policy lists contain the same parameters.
(Cancelled)	
(Cancelled)	
(Original)	The system of claim 1, wherein the first authorized policy list comprises requirements for multiple digital workflow operations, further wherein the network client provides source data files and manufacturing parameters to one or more manufacturing devices.

Reason for allowance
Claims 1-19 and 22 are allowed. The following is an examiner’s statement of reasons for allowance. After consideration of the applicant’s claims amendment and corresponding argument remarks in correspondence filed on January 21, 2021, through examination of the claims with search and further proposed examiner’s amendment, the pertinent prior arts of record, either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application taken as a whole and the claims having particular features have been found in condition for allowance. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited in form PTO-892 for additional prior art.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784.  The examiner can normally be reached on 9:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W KIM can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TECHANE GERGISO/Primary Examiner, Art Unit 2494